In foreclosure proceedings a decree was rendered for the complainant. No error is made to appear except an allowance for attorney fees.
  "There is no allegation in the bill of complaint nor any evidence to show that the complainant had any agreement whatever with his solicitor as to the compensation he should receive for his services in the cause. It is ordered that the cause be, and the same is hereby remanded with directions to the chancellor to reform the decree, by striking therefrom the provisions relating to the allowance of fees to complainant for his solicitor, and upon the decree being so modified and entered, that the same stand affirmed. See Brett V. First National Bank of Marianna, 97 Fla. 284,  120 So. 554; Brooks v. Roberts, 97 Fla. 374,  120 So. 765; Hatch v. Trabue, 99 Fla. 1169,  128 So. 420; Wright v. Merdes, 98 Fla. 859, 120 So. 448." Holmes v. Dunning, filed at this term.
Affirmed with directions to reform the decree.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN AND ELLIS, J.J., concur in the opinion and judgment.